NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     JAMES DAVID KELLEY, Petitioner.

                         No. 1 CA-CR 15-0586 PRPC
                               FILED 5-9-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2012-139226-001
                  The Honorable Cynthia Bailey, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

James David Kelley, Tucson
Petitioner


                       MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Lawrence F. Winthrop
joined.
                             STATE v. KELLEY
                            Decision of the Court

B E E N E, Judge:

¶1            James David Kelley petitions for review from the dismissal of
his notice of post-conviction relief. We have considered the petition, and
for the reasons stated, grant review but deny relief.

¶2               Kelley pled guilty to second degree murder and the trial court
sentenced him to a presumptive sixteen-year prison term. More than a year
after his sentencing, he filed an untimely notice of post-conviction relief in
which he indicated his intent to raise claims of newly discovered evidence,
failure to file timely notice of post-conviction relief was without fault on his
part, and actual innocence. The trial court summarily dismissed the notice,
ruling Kelley failed to provide sufficient factual or legal basis to support a
claim, and subsequently denied Kelley’s motion to reconsider.

¶3            On review, Kelley does not argue that the trial court erred in
summarily dismissing his notice of post-conviction relief or denying his
motion to reconsider. Instead, Kelley claims his conviction violates the
International Covenant on Civil and Political Rights (ICCPR).

¶4              The ICCPR does not create judicially-enforceable individual
rights, is not self-executing, and has not been given effect by congressional
legislation. United States v. Duarte–Acero, 296 F.3d 1277, 1283 (11th Cir.
2002). Accordingly, the ICCPR is not binding on courts of the United States.
Buell v. Mitchell, 274 F.3d 337, 372 (6th Cir. 2001). Thus, the ICCPR does not
provide any basis for granting Kelley relief from his conviction.

¶5            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2